      Case: 4:18-cv-00228-GHD-RP Doc #: 20 Filed: 09/09/21 1 of 1 PageID #: 97




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

SCOOTER LYNN ROBINSON                                                                PLAINTIFF

v.                                                                      No. 4:18CV228-GHD-RP

PELICIA HALL, ET AL.                                                              DEFENDANTS

                                   ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On March 20, 2020, the

court entered an order requiring the plaintiff to complete and return the forms necessary for the

expeditious administration of this case. The court cautioned the plaintiff that failure to comply

with the order would result in the dismissal of this case without prejudice. Despite this warning,

the plaintiff has failed to comply with the court’s order, and the deadline for compliance passed

on April 19, 2020. This case is therefore DISMISSED without prejudice for failure to

prosecute and for failure to comply with an order of the court under FED. R. CIV. P. 41(b).


                               9th day of September, 2021.
       SO ORDERED, this, the ______


                                             __________________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE
